Citation Nr: 0715653	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-34 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the left hand.

3.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating higher than 10 percent 
for cervical spondylosis with degenerative disc disease 
(DDD).

6.  Entitlement to an initial rating higher than 20 percent 
for lumbar spondylosis with DDD.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1982 until he retired in July 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for the disabilities at issue.  
The RO assigned 10 percent ratings for the lumbar and 
cervical spine disorders, and 0 percent (i.e. noncompensable) 
ratings for pes planus, carpal tunnel syndrome of the hands, 
and GERD.  The veteran appealed requesting higher initial 
ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial ratings, VA must consider 
whether he is entitled to "staged" ratings to compensate 
him for times since the effective date of his award when his 
disabilities may have been more severe than at others).

In a more recent June 2006 decision, the RO granted a 10 
percent rating for pes planus, a 10 percent rating for carpal 
tunnel syndrome of each hand, and a 20 percent rating for the 
lumbar spine disorder effective from July 31, 2002 - the day 
after the veteran retired from military service.  He has 
since continued to appeal, requesting even higher initial 
ratings.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).

Per the veteran's request, a hearing before the Board was 
scheduled in April 2007, but he failed to appear for it.  He 
has not explained his absence or requested to reschedule the 
hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.702(d) (2006).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
discomfort in the plantar aspects of the feet with prolonged 
walking or standing; however there is no evidence of marked 
deformity, pain on manipulation, swelling or characteristic 
callosities.

2.  The veteran's carpal tunnel syndrome of hands is 
manifested by subjective complaints of prickly paresthesias-
like symptoms.  An April 2002 electromyograph (EMG) and nerve 
conduction study (NCS) revealed mild carpal tunnel syndrome, 
demyelinating in nature. 

3.  A September 2005 EMG and NCS revealed moderate carpal 
tunnel syndrome affecting both the sensory and motor branches 
of the left medial nerve and marked carpal tunnel syndrome 
affecting only the motor branch of the right medial nerve.  

4.  The veteran's GERD is manifested by an acid taste in the 
mouth, a burning sensation in the throat, nausea, and 
regurgitation; however, his symptoms are well-controlled with 
medication and there is no evidence of difficulty swallowing, 
material weight loss, pain in his shoulder or arm associated 
with this condition, or considerable impairment of health.

5.  In February 2002, the veteran's cervical spine disorder 
caused mild limitation of motion; according to the physician, 
he lacked 15 degrees of forward flexion, 5 degrees of 
extension, but lateral flexion and rotation were normal 
bilaterally without any objective indications of neurological 
involvement.

6.  In December 2003, the veteran's cervical spine disorder 
caused moderate limitation of motion; range of motion was 
from 35 degrees of extension to 40 degrees of flexion with 
right lateral flexion to 30 degrees, left lateral flexion to 
25 degrees, and rotation to 70 degrees bilaterally without 
any objective indications of neurological involvement.  

7.  The veteran's lumbar spine disorder causes pain and 
limitation of motion; at worst, since the effective date of 
his award, range of motion of the thoracolumbar column has 
been 75 degrees of forward flexion, 20 degrees of backward 
extension, 30 degrees of right lateral flexion, 35 degrees of 
left lateral flexion, and 35 degrees of rotation bilaterally 
without additional limitation, weakness, fatigue, or 
instability with repetitive movement.

8.  The veteran's lumbar spine disorder also results in 
radiculopathy.  An October 2005 EMG and NCS confirmed right-
sided, mild L5-S1 radiculopathy.  An April 2006 examination 
revealed no evidence of neurological involvement or permanent 
nerve root impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 
(2006).  

2.  The criteria for initial ratings in excess of 10 percent 
for carpal tunnel syndrome of each hand prior to September 8, 
2005 are not met.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 
(2006).   

3.  The criteria are met for a 20 percent rating, but no 
higher, for carpal tunnel syndrome of the left hand effective 
September 8, 2005.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8515 
(2006).  

4.  The criteria are met for a 30 percent rating, but no 
higher, for carpal tunnel syndrome of the right hand 
effective September 8, 2005.  38 U.S.C.A. §§ 1155, 5107(West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, 
DC 8515 (2006).  

5.  The criteria for an initial rating in excess of 10 
percent for GERD are not met.  
38 U.S.C.A. §§ 1155, 5107(West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 4.114, DC 7346 
(2006).  

6.  The criteria are not met for an initial rating in excess 
of 10 percent for the cervical spine disorder prior to 
December 12, 2003.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.68, 4.71a, DCs 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
DC 5293 (2003); 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

7.  The criteria are met for a 20 percent rating, but no 
higher, for the cervical spine disorder effective December 
12, 2003.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5292, 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 
(2003); 38  C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

8.  The criteria are not met for an initial rating in excess 
of 20 percent for the lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5107(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5292, 5293 
(2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Further, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA applies 
"generally to all five elements of a claim for service 
connection."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
487 (2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed Cir. Apr. 5, 2007); see also D'Amico v. West, 209 
F.3d 1322, 1327 (Fed. Cir. 2000) (noting that the 
five elements of a claim consist of (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  With regard to the notice of the initial 
disability rating element, which is at issue here, Dingess 
held that VA must, at a minimum, notify him that should 
service connection be awarded, a schedular or extraschedular 
disability rating would be determined by applying the 
relevant diagnostic codes in the rating schedule, and provide 
him with examples of the type of medical evidence and lay 
evidence he could submit (or ask VA to obtain) relevant to 
establishing a disability rating.  Id. at 488.

In the case at hand, the veteran was part of the Benefits 
Delivery at Discharge Program.  So he submitted his claims 
for service connection in January 2002, prior to his 
retirement in July 2002 (see VA Form 21-526).  Although there 
is no record of a VCAA letter being sent to him, the claims 
folder does contain a July 2002 response to a VCAA letter, 
which indicates he was not aware of any other evidence that 
should have been obtained to substantiate his claim.  This 
response indicates he was provided with notice of the 
evidence necessary to support his claims for service 
connection that was not on record, the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
And, as mentioned, service connection was granted for the 
disabilities at issue in the RO's September 2002 decision.  
In March 2003, he filed a notice of disagreement (NOD) with 
the initial disability ratings assigned, a statement of the 
case (SOC) was issued in August 2003, and he filed a 
substantive appeal (VA Form 9 or equivalent statement) in 
October 2003.   

In June 2005, the RO sent the veteran another VCAA letter.  
The letter provided the veteran with notice of the evidence 
necessary to support his claims for increased initial ratings 
that was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  Quartuccio, 16 Vet. 
App. at 186-87.  The letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claims.  

The VCAA letters were issued prior to the Court's decision in 
Dingess and therefore did not provide adequate notice 
concerning the initial disability rating elements of his 
original claims for service connection.  Having found a 
notice deficiency, the Board must take due account of the 
rule of prejudicial error.  See 38 U.S.C.A. § 7261; Dunlap v. 
Nicholson, No. 03-0320, slip op. at 7 (Vet. App. Mar. 22, 
2007).   

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14.   

Although the VCAA notice letters did not provide the veteran 
with the requisite notice regarding the initial disability 
rating element for his claims for service connection, the 
September 2003 SOC provided him with notice of the relevant 
diagnostic codes relating to each disability at issue and the 
regulations pertaining to extraschedular consideration.  The 
SOC explained how the ratings were calculated using the 
results of his most recent VA examination, other treatment 
records, and lay statements.  This was also explained in the 
August 2005 supplemental SOC (SSOC).  

In response to the August 2005 SSOC, the veteran submitted a 
statement explaining the nature of each disability and the 
reason he believed he was entitled to higher ratings (see his 
October 2005 statement).  He also filled out an 
"authorization and consent to release information to VA" 
(VA Form 21-4142) for treatment he received at the VA Medical 
Center (VAMC) in Hampton, Virginia.  The RO had already 
obtained these records.  He also submitted private medical 
records from Dr. Zhu pertaining to the lumbar spine disorder.  
Thus, all things considered, the Board finds the he had 
actual knowledge of the evidence needed to substantiate his 
claims and he was afforded a meaningful opportunity to 
effectively participate in the adjudication of his claims.  
Thus the notice deficiency in the VCAA letters did not affect 
the essential fairness of the adjudication.  Id.; see also 
Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).

As mentioned, the Court also has held that content-complying 
VCAA notice, to the extent possible, must be provided prior 
to an initial unfavorable decision by the RO.  Pelegrini II, 
18 Vet. App. at 120l.  In this particular case, the June 2005 
VCAA notice letter was provided after the September 2002 
initial decision.  As discussed above, however, the veteran 
had ample opportunity to provide information or evidence 
pertaining to his claims before the most recent June 2006 
SSOC, wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
did not respond to the June 2006 SSOC, and has not otherwise 
indicated he has any additional evidence to submit or which 
needs to be obtained.  As discussed above, despite the 
deficiency in the notice and timing of the June 2005 VCAA 
letter, the Board finds he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA and that the timing of this notice did not 
affect the essential fairness of the adjudication.  Sanders, 
slip op. at 17; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or SSOC, is sufficient to cure a timing defect).   

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
submitted from the Dr. Zhu, the Neurology and Acupuncture 
Clinic, and Main Street Physicians.  In addition, VA 
examinations were scheduled in December 2003 and April 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although scheduled, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Legal Analysis

Entitlement to Higher Initial Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As mentioned, when a veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Also, when determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Bilateral Pes Planus

The veteran complains of discomfort when walking or standing.  
He also says he has to bear his weight on the outside of his 
feet (see his March 2003 NOD).  

Pes planus, a flatfoot deformity, is evaluated using the 
criteria under 38 C.F.R. §4.71a, DC 5276.  The pertinent 
criteria include a 50 percent rating for bilateral flat foot 
with pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis [sic] on manipulation, not 
improved by orthopedic shoes or appliances.  Unilateral 
flatfoot with these criteria is rated as 30 percent 
disabling.  Severe flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, bilaterally, warrants a 30 
percent rating.  Unilaterally, it warrants a 20 percent 
rating. A 10 percent evaluation is warranted for moderate 
flatfoot with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis [sic], pain on 
manipulation and use of the feet, bilateral or unilateral.

So, to warrant a higher 30 percent rating for bilateral pes 
planus, the evidence must show severe symptoms.  The reports 
of the December 2003 and April 2006 VA examinations indicate 
the veteran complained of discomfort along the plantar 
aspects of his feet.  In April 2006, on objective physical 
examination, pes planus was noted bilaterally, but there was 
no tenderness, edema, atrophy, or disturbed circulation.  
There was no forefoot or midfoot malalignment and the 
Achilles tendons were in good alignment.  Both feet had a 
slight degree of valgus present, which could not be corrected 
on manipulation, but there was no indication of functional 
impairment while walking or standing.  Furthermore, the 
examiner did not believe he needed orthopedic supports in his 
shoes.

The evidence, however, does not indicate the pes planus 
disorder is more than moderate in nature.  There is no 
objective evidence of marked deformity, pain on manipulation, 
swelling, or characteristic callosities.  

For these reasons and bases, the claim for an initial rating 
in excess of 10 percent for bilateral pes planus must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet.App. 518, 519 (1996).

Carpal Tunnel Syndrome of Each Hand

Carpal tunnel syndrome is evaluated using the criteria under 
DC 8515, paralysis of the median nerve.  38 C.F.R. § 4.124a.  
The pertinent criteria for the minor extremity (the major 
extremity is in parenthesis) are as follows:

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers ramin extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain 
with trophic disturbances ..........................................................60 
(70)


Incomplete:
	Severe...........................................................40(50)
	Moderate.......................................................20(30)
	Mild.............................................................10(10)

During service, the veteran complained of a prickly 
parasthesia-like sensation in the thumb, index and middle 
fingers of each hand (see the report of the February 2002 
physical examination given prior to his retirement).  He also 
said he felt fatigue and ache in his hands.  On objective 
examination, Tinel's and Phalen's signs were negative and he 
had full range of motion in his hands.  An April 2002 EMG and 
NCS, however, revealed mild carpal tunnel syndrome in each 
hand, demyelinating in type. 

The report of a December 2003 VA examination indicates there 
had been no change in his the veteran's carpal tunnel 
syndrome since he retired from military service in July 2002.  
On objective physical examination, however, he did have some 
slight limitation of motion in his wrists.  His right wrist 
had dorsiflexion to 60 degrees (70 degrees is considered 
normal) and palmar flexion to 65 degrees (80 degrees is 
considered normal).  Ulnar and radial deviations were normal 
in his right wrist.  His left wrist had dorsiflexion to 60 
degrees, palmar flexion to 55 degrees, and ulnar deviation to 
30 degrees (45 degrees is considered normal).  Radial 
deviation was normal in his left wrist.  38 C.F.R. § 4.71a, 
Plate I (normal range of motion of the wrist is 70 degrees of 
dorsiflexion, 80 degrees of plantar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation).  

An August 2005 VAOPT record indicates the carpal compression 
test was negative, but a September 2005 EMG revealed evidence 
of moderate carpal tunnel syndrome involving both branches 
(sensory and motor) of the left median nerve and marked 
carpal tunnel syndrome involving the motor branch of the 
right median nerve.  Despite these findings, the report of 
the April 2006 VA examination indicates motor and sensory 
function were within normal limits.  Tinel's sign was absent, 
but Phalen's sign was negative.  

In order to warrant initial ratings higher than 10 percent 
for carpal tunnel syndrome, the veteran's symptoms must be 
moderate in nature - rather than only mild.  Here, the 
results of the September 2005 EMG revealed moderate and 
"marked" carpal tunnel syndrome.  These results showed an 
increase in the severity of this condition since the April 
2002 EMG during service.  On the other hand, the April 2006 
physical examination did not show any neurological 
abnormalities.  The VA examiner did note, however, that NCS 
are more sensitive and are better at ascertaining the status 
of the condition.  In this instance, the Board finds that 
this evidence for and against granting higher initial ratings 
for carpal tunnel syndrome is evenly balanced (i.e., in 
relative equipoise).  So the benefit of the doubt will be 
given the veteran and his claims granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  See, too, Alemany, 9 Vet. App. at 
519.  A 20 percent rating is granted for carpal tunnel 
syndrome of the left hand (minor extremity) and a 30 percent 
rating for the right hand (major extremity) effective from 
September 8, 2005 (the date of the EMG showing moderate 
symptoms). 

The preponderance of evidence does not support ratings in 
excess of 10 percent prior to the date of the VA examination 
showing increase in severity on September 8, 2005.  Moreover, 
the preponderance of the evidence does not support ratings in 
excess of 20 percent for the left hand and 30 percent for the 
right hand after September 8, 2005 because the evidence does 
not show that his symptoms are more than moderate in nature.  

GERD

GERD is evaluated by analogy using the criteria for a hiatal 
hernia under DC 7346.  See 38 C.F.R. § 4.114.  The pertinent 
criteria under DC 7346 provide for a 60 percent rating for 
symptoms of pain, vomiting, material weight loss and melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.

The veteran was diagnosed with GERD during his military 
service and was treated with Rabeprazole.  The report of the 
December 2003 VA examination indicates that the medication 
controlled his symptoms for the most part, but he still 
experienced an acid taste in his mouth, and a burning 
sensation in his throat.  There was no bleeding, esophageal 
dilation, or difficulty swallowing.  An upper 
gastrointestinal series (UGI) was normal.  

An October 2005 statement from the veteran indicates he said 
he sometimes felt nauseous.  The report of the April 2006 VA 
examination indicates he reported heartburn, epigastric 
reflux and regurgitation, but he had no changes in body 
weight and the condition did not affect his general body 
health.

In sum, the evidence indicates the veteran's GERD is no more 
than mild in nature and is well-controlled with medication.  
While he has some pyrosis (burning sensation) ad 
regurgitation (reflux), there is no evidence of dysphagia 
(difficulty swallowing), or shoulder or arm pain associated 
with this condition.  Further, the evidence does not indicate 
the condition causes "considerable" impairment.  Functional 
impairment is minimal at most.  So a rating in excess of 10 
percent for GERD is not warranted.

For these reasons and bases, the claim for an initial rating 
higher than 10 percent for GERD must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany, 9 Vet.App. at 519 (1996).

Lumbar and Cervical Spondylosis with DDD

The veteran's cervical and lumbar spine disorders have been 
evaluated using the criteria for intervertebral disc syndrome 
(IVDS).  (The term IVDS is used interchangeably with DDD).  
In addition, these spine disorders can be evaluated using the 
criteria for limitation of motion.

The criteria for evaluating limitation of motion of the 
lumbar and cervical spine were amended effective September 
26, 2003.  Under the old criteria for rating limitation of 
motion of the lumbar spine, subjective classifications were 
given depending on whether the degree of limitation of motion 
was mild, moderate or severe.  Under the old criteria, slight 
limitation warrants a 10 percent rating, moderate limitation 
a 20 percent rating, and severe limitation a 40 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  Under the 
old criteria for rating limitation of motion of the cervical 
spine, slight limitation warrants a 10 percent rating, 
moderate limitation a 20 percent rating, and severe 
limitation a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 
5290 (2002).

On September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than IVDS) became 
effective.  See 68 Fed. Reg. 51454 (August 27, 2003) 
(codified  at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS have changed twice since the 
veteran filed his claim.  Under the old criteria for IVDS, 38 
C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent evaluation requires 
severe symptoms, recurring attacks with intermittent relief.  
Moderate symptoms with recurring attacks warrant a 20 percent 
disability evaluation, and mild symptoms warrant a 10 percent 
disability evaluation.  

Effective September 23, 2002, the criteria for IVDS were 
revised.  38 C.F.R. § 4.71a, DC 5293 (2003).  The revised 
criteria provide for two possible methods of rating the 
veteran's IVDS.  First, where IVDS affects a nerve, 
the disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Second, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised.  
See 38 C.F.R. § 4.71a, DC 5243 (2006).  This new regulation 
includes the same language for rating IVDS based on the 
number of incapacitating episodes.  In addition, though, it 
provides that IVDS also may be rated under the new general 
rating formula for diseases and injuries of the spine, as 
discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.  

With regard to the cervical spine, normal range of motion is 
generally considered from 45 degrees of extension to 45 
degrees of forward flexion, 45 degrees of lateral flexion 
bilaterally, and 80 degrees of rotation bilaterally.  See 38 
C.F.R. § 4.71a, Plate V (2006).  

The report of the February 2002 physical examination given 
prior to the veteran's retirement indicates the veteran 
complained of pain radiating up from his cervical spine into 
his face and upper extremities.  He said he experienced a 
sharp pain if he sneezed or coughed.  Flexion was to 50 
degrees, extension to 45 degrees, lateral flexion to 40 
degrees and rotation to 80 degrees.  The physician indicated 
that normal flexion was to 65 degrees and normal extension 
was to 50 degrees - so the veteran lacked 15 degrees of 
flexion and 5 degrees of extension.  The physician also 
indicated that normal lateral flexion was to 40 degrees and 
rotation to 80 degrees.  So these results were within normal 
limits.  According to the physician's assessment of 
"normal" range of motion, the veteran had some slight 
limitation of motion of his cervical spine.  There were no 
DeLuca symptoms (i.e. weakness, incoordination, fatigue, 
increased pain with repetitive motion) and the neurological 
examination was normal.  An X-ray revealed moderate cervical 
spondylosis at the C4-5, C5-6, and C6-7 levels, but no 
evidence of space narrowing or foraminal compromise.

In his March 2003 NOD, the veteran also complained of 
stiffness, knife-like pain, muscle spasms, and a 
tingling/sharp needle sensation.  The report of the December 
2003 VA examination indicates flexion was to 40 degrees 
(lacking 5 degrees), extension to 35 degrees (lacking 10 
degrees), right lateral flexion to 30 degrees (lacking 15 
degrees), left lateral flexion to 25 degrees (lacking 20 
degrees), and rotation to 70 degrees bilaterally (lacking 10 
degrees).  Range of motion was subjectively limited by pain, 
but there was no evidence of fatigue, weakness, lack of 
endurance, incoordination or ankylosis.  The neurological 
examination was normal without evidence of upper extremity 
radiculopathy.

The report of the April 2006 VA examination indicates flexion 
was to 45 degrees, extension to 45 degrees, lateral flexion 
to 45 degrees bilaterally, and rotation to 80 degrees 
bilaterally.  So the veteran had full range of motion 
according to 38 C.F.R. § 4.71a, Plate V, without any DeLuca 
symptoms.  The neurological examination was normal without 
evidence of neurological involvement.

Under the old criteria for rating limitation of motion, the 
veteran's cervical spine showed slight limitation in February 
2002, moderate limitation in December 2003 and no limitation 
in April 2006.  So the evidence indicates he is entitled to a 
higher 20 percent rating from December 2003 to compensate him 
for this period of time when his symptoms showed moderate 
limitation of motion.  However, the evidence does not 
indicate he is entitled to a rating higher than 10 percent 
before December 2003 because his limitation was no more than 
slight under the old criteria.  See 38 C.F.R. § 4.71a, DC 
5290 (2002).  

Under the new general formula for rating diseases and 
injuries of the spine, a rating higher than 10 percent is not 
warranted because forward flexion has not been limited to 
less than 30 degrees.  At the very worse, flexion was limited 
to 40 degrees.  Furthermore, the combined range of motion of 
the veteran's cervical spine ha not been less than 170 
degrees.  At the very worse, the combined range of motion has 
been 270 degrees.  So a higher 20 percent rating is not 
warranted using these criteria.
 
Turning to the criteria used to evaluate IVDS of the cervical 
spine, in order to warrant a 20 percent rating under the old 
criteria there must be evidence of moderate IVDS with 
recurring attacks - rather than only mild IVDS.  The evidence 
in this case indicates the veteran has subjective complaints 
of mild radiculopathy, but his December 2003 and April 2006 
neurological examinations were normal.  So a rating higher 
than 10 percent is not warranted under the old criteria for 
rating IVDS.
  
As mentioned, effective September 23, 2002, the veteran's 
IVDS of the cervical spine can be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations 
or based on the total duration of incapacitating episodes.  
There is no evidence of any incapacitating episodes, so those 
criteria are inapplicable.  A separate neurological rating is 
not warranted because there is no objective evidence that his 
cervical IVDS affects a nerve.  As mentioned the December 
2003 and April 2006 VA neurological examinations were normal.  

As of September 26, 2003, the veteran's IVDS of the cervical 
spine can be rated either by using the general rating 
criteria for injuries and diseases of the spine or by 
incapacitating episodes.  As mentioned, when applying these 
criteria to the case at hand, a rating higher than 10 percent 
is not warranted.  

With regard to the veteran's lumbar spine disorder, normal 
range of motion of the thoracolumbar spine is considered 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  See 38 C.F.R. § 4.71a, Plate V.  So 
the normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  

The report of the February 2002 physical examination given 
prior to the veteran's retirement from military service 
indicates he complained of low back pain radiating into his 
lower extremities with numbness.  The symptoms were greater 
in the right lower extremity and only intermittent in the 
left.  Forward flexion was to 90 degrees, extension to 30 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilateral.   The physician indicated 
that normal range of motion was to 95 degrees of flexion, 35 
degrees of extension, 40 degrees of lateral flexion 
bilaterally, and 35 degrees of rotation bilaterally.  So 
according to the physician's assessment of "normal" range 
of motion, the veteran had slight limitation of flexion 
(lacking 5 degrees) and extension (lacking 5 degrees).  The  
X-ray revealed minimal diffuse lumbar spondylosis with 
moderate DDD at the  
L5-S1 level with right S1 nerve root impingement with 
radicular symptoms greater on the right.

The report of the December 2003 VA examination indicates the 
veteran reported pain was 8 out of 10.  He did not require 
bedrest, but avoided repeated bending, lifting, and yard 
work.  On objective physical examination, there was no 
guarding, straight leg raises were negative, there was mild 
tenderness at the L5-S1 level without muscle spasms.  Forward 
flexion was to 75 degrees, extension was to 20 degrees, right 
lateral flexion was to 30 degrees, left lateral flexion was 
to 35 degrees, and rotation was to 30 degrees bilaterally.  
Range of motion was limited subjectively by pain, but there 
was no evidence of weakness, lack of endurance, 
incoordination, or ankylosis.  The neurological examination 
was normal.  

A January 2005 VA record indicates the veteran complained of 
low back pain and mild limited motion, but there was no 
tenderness on objective physical examination.  An X-ray 
revealed slight convex scoliosis of the lumbar spine, and 
minimal degenerative spurring anteriorly of the apposing end 
plates from L3 to S1.  The  
X-ray was otherwise unremarkable.  In March 2005, he 
complained of low back pain with sciatica-type pain and 
numbness.  In August 2005, Patrick's test was positive (an 
indication of sacroiliac disease), straight leg raises were 
negative, and his gait was normal.  A magnetic resonance 
imaging (MRI) revealed a small disc protrusion at the LS-S1 
level and mild to moderate ace osteoarthritis at all levels.  
An October 2005 EMG and nerve conduction study revealed right 
L5-S1 radiculopathy, mild to moderate in nature.  

The report of the April 2006 VA examination indicates the 
veteran did not complain of radicular symptoms on movement.  
There were no muscle spasms or tenderness.  Straight leg 
raises were normal and there was no ankylosis.  Forward 
flexion was to 90 degrees, extension was to 30 degrees, 
lateral flexion was to 30 degrees bilaterally, and rotation 
was to 30 degrees bilaterally.  There were no DeLuca  
symptoms or signs of IVDS or chronic nerve root impingement.

Under the old criteria for rating limitation of motion of the 
lumbar spine, in order to warrant a rating higher than 20 
percent, there must be evidence of severe limitation.  See 38 
C.F.R. § 4.71a, DC 5292 (2002).  The evidence here indicates, 
at worse, the veteran has slight limitation.  The report of 
the December 2003 VA examination indicates forward flexion 
was limited to 75 degrees (lacking 15 degrees) and extension 
was limited to 20 degrees (lacking 10 degrees) but lateral 
flexion and rotation were within normal limits.  So a rating 
higher than 20 percent is not warranted for severe limitation 
under these criteria.

Under the new rating formula for diseases and injuries of the 
spine, a rating higher than 10 percent would not be warranted 
because the veteran's lumbar spine has not been limited to 
less than 60 degrees of flexion.  At worse, forward flexion 
has been limited to 75 degrees (see the report of the 
December 2003 VA examination).  Furthermore, the combined 
range of motion of the thoracolumbar spine has not been less 
than 120 degrees.  At worse, the combined range of motion for 
his thoracolumbar spine has been 215 degrees.  

Under the old criteria for rating IVDS of the lumbar spine, a 
rating higher than 20 percent is warranted when there is 
severe IVDS, recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.  The February 2002 X-ray and the 
October 2005 EMG confirm the veteran has neurological 
involvement with lumbar radiculopathy and sciatica-type 
symptoms, but on objective physical examination neurological 
tests have been normal.  This is not indicative of severe 
IVDS.  So a rating higher than 20 percent is not warranted 
under these criteria.  

As mentioned, effective September 23, 2002, the veteran's 
IVDS of the lumbar spine can be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations 
or based on the total duration of incapacitating episodes.  
There is no evidence of any incapacitating episodes, so these 
criteria are inapplicable.  The orthopedic manifestations of 
this condition warrant, at most, a 10 percent rating.  Using 
these criteria, a separate 10 percent rating would be 
warranted for mild paralysis of the sciatic nerve under 38 
C.F.R. 4.124a, DC 8520, but no higher.  The evidence does not 
indicate that his radicular symptoms have been more than mild 
- there has been no loss of sensation to pinprick or touch.  
When combined, the rating would be 19 percent.  See 38 C.F.R. 
§ 4.25 (discussing how to compute combined ratings).  So a 
rating higher than 20 percent is not warranted using these 
interim criteria.

As of September 26, 2003, the veteran's IVDS of the lumbar 
spine can be rated either by using the general rating 
criteria for injuries and diseases or by incapacitating 
episodes.  As mentioned, when applying these criteria to the 
case at hand, a rating higher than 20 percent is not 
warranted.  

In sum, with regard to the cervical spine disorder, a higher 
20 percent rating is granted effective from December 12, 
2003.  The claim for an initial rating higher than 10 percent 
for cervical spine disorder prior to December 12, 2003 is 
denied.  The claim for an initial rating higher than 20 
percent for a lumbar spine disorder is also denied.  With 
regard to these claims, the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519.

Extraschedular Consideration

The veteran has also not shown that his service-connected 
disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his service-connected disabilities have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus is denied.

Entitlement to a 10 percent rating for carpal tunnel syndrome 
of the left hand prior to September 8, 2005 is denied.  

Entitlement to a 20 percent rating for carpal tunnel syndrome 
of the left hand is granted as of September 8, 2005, subject 
to the laws and regulations governing the payment of VA 
compensation .

Entitlement to a 10 percent rating for carpal tunnel syndrome 
of the right hand prior to September 8, 2005 is denied.  

Entitlement to a 30 percent rating for carpal tunnel syndrome 
of the right hand is granted as of September 8, 2005, subject 
to the laws and regulations governing the payment of VA 
compensation.  

Entitlement to an initial rating initial rating in excess of 
10 percent for GERD is denied.

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disorder prior to December 12, 2003 is 
denied.

Entitlement to a 20 percent rating for the cervical spine 
disorder is granted effective December 12, 2003, subject to 
the laws and regulations governing the payment of VA 
compensation. 

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral spine is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


